1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8        PETER TENERELLI, an individual,       No.   2:17-CV-01011-JAM-EFB
9                    Plaintiff,
10           v.                                ORDER GRANTING DEFENDANT’S
                                               MOTION FOR SUMMARY JUDGMENT
11       RITE AID CORPORATION; and DOES 1
         through 100, inclusive,
12
                     Defendants.
13

14           This case arises from Rite Aid’s termination of Peter

15   Tenerelli, a Pharmacy District Manager who had worked for Rite

16   Aid for 34 years.     Plaintiff Peter Tenerelli (“Tenerelli” or

17   “Plaintiff”) alleges he was unlawfully fired because of his age

18   and his reporting of drug inventory discrepancies.        Defendant Rite

19   Aid Corporation (together with Rite Aid Hdqtrs. Corp., “Rite Aid”

20   or “Defendant”) maintains it fired Tenerelli for making threats

21   of violence in the workplace.        Defendant moves for summary

22   judgment on all claims.       Mot., ECF No. 16-1.   Tenerelli opposes

23   the motion.     Opp’n, ECF No. 17.

24           For the reasons set forth below, this Court GRANTS

25   Defendant’s motion.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for April 2, 2019.
                                      1
1                   I.    FACTS AND PROCEDURAL BACKGROUND

2        Defendant Rite Aid Corporation is a retail drug store chain

3    incorporated in Delaware and with its principal place of business

4    in Pennsylvania.    Notice of Removal, ECF No. 1, at 4-5.

5        Plaintiff Peter Tenerelli worked for Rite Aid for over 34

6    years.   Undisputed Facts (UF), ECF No. 17-1, ¶ 1.      He began

7    working for Rite Aid in June 1982 as a pharmacist in Washington

8    state.   Id. ¶ 2.   At the time of his termination on December 8,

9    2016, Tenerelli worked as a Pharmacy District Manager in Rite

10   Aid’s Ranch Cordova, California District Office.       Id. ¶ 4.

11       During the week of November 27, 2016, Tenerelli made a

12   comment to his coworker, Christopher Morris, about the use of a

13   gun at work.   UF ¶¶ 24, 35, 43.    On December 5, 2016, Morris

14   shared Tenerelli’s comment from the prior week with Human

15   Resource District Manager Kristy Foster-Potts, and the next day

16   reported the comment to his supervisor, West Coast Divisional

17   Asset Protection Director Michelle Jones.      Id. ¶¶ 27-28.   On

18   December 6, 2016, Morris provided a written statement to Jones

19   detailing his recollection of Tenerelli’s comment: “Pete entered

20   the office that I was in and closed the door . . . He began the
21   conversation by stating, ‘I’m only telling you this because I

22   like you.   If you are ever in this office and you hear the sound

23   of a metal slide going back (as he was motioning to load an

24   assault rifle), that’s your cue to get out of the that backdoor

25   over there within 5-10 seconds!’       He then went on to say, ‘I’m

26   starting at the office over there’, as he pointed to the Regional
27   Admin’s office.     He then said, ‘After that, I’ll be working my

28   way down that back wall.’ ”    Id. ¶¶ 31-32.
                                        2
1         That same day, on December 6, 2016, Jones and Pharmacy

2    Regional Vice President Steve Barney interviewed Tenerelli at a

3    Starbucks next to the Rancho Cordova District Office, during

4    which Tenerelli gave his side of the story.    UF ¶¶ 33-34.   In the

5    interview, Tenerelli admitted to Jones and Barney that he made a

6    comment to Morris about shooting himself, but not any coworkers.

7    Id. ¶ 35.   Jones’ statement from her interview with Tenerelli

8    provides “Peter stated to us that he did have a conversation in

9    the office ‘that if you ever heard a clicking sound, (mimicked

10   the sound of a gun), don’t bother calling 911.    I have given in

11   to the cruel cruel world.’ ”    Id. ¶ 37.

12        That night, as requested, Tenerelli provided a written

13   statement to Jones and Barney which included: “I jokingly stated

14   that if he [Morris] heard a click or bang in my office not to

15   call 911 and do not resuscitate me stating ‘good bye cruel

16   world’.”    Id. ¶ 43.   In the written statement, Tenerelli further

17   explained his comment: “I stated this completely in levity in

18   response to my being overworked . . . Never at any time would I

19   harm myself or others.    These comments were never specific and I

20   was just poking fun at myself.”     Tenerelli Written Statement, ECF
21   No. 16-5, at 15.    Tenerelli was aware that Rite Aid had policies

22   related to violent and threatening behavior in the workplace and

23   understood that engaging in violent and threatening behavior in

24   the workplace was a serious matter that would not be tolerated.

25   UF ¶¶ 16-20.

26        Roger Ceballos, Rite Aid’s Senior Director of Human
27   Resources, reviewed and relied on Morris’ and Tenerelli’s written

28   statements, along with Jones’ statement from her interview of
                                        3
1    Tenerelli in making the decision to terminate Tenerelli’s

2    employment.     UF ¶ 47.   Ceballos made the decision to terminate

3    Tenerelli because his admitted comments violated Rite Aid’s

4    workplace violence policy and standards of conduct.       Id. ¶ 49.

5    Ceballos had no knowledge of any discrimination against

6    Tenerelli, nor had Tenerelli reported any such discrimination to

7    Ceballos.    Id. ¶¶ 52-53.    Similarly, Ceballos was not aware

8    Tenerelli had raised any issues with anyone else at Rite Aid

9    about the accuracy of drug inventory reporting, including on DEA

10   Form 106s, nor had Tenerelli raised such concerns to Ceballos.

11   Id. ¶¶ 57-58.     Tenerelli, who was an at will employee, was

12   terminated effective December 8, 2016.      UF ¶¶ 1, 5.

13         On April 6, 2017, Tenerelli filed a Complaint against Rite

14   Aid in the Superior Court of the State of California, County of

15   Sacramento (Case No. 34-2017-00210709), bringing six causes of

16   action: (1) Wrongful Termination in Violation of a Public Policy;

17   (2) Violation of the California Whistleblower Protection Act and

18   California Government Code § 1102.5(c); (3) Discrimination based

19   on Age in Violation of California Government Code § 12940(a);

20   (4) Breach of Implied Covenant of Good Faith and Fair Dealing;
21   (5) Breach of Employment Contract; (6) and Intentional Infliction

22   of Emotional Distress.     EFC No. 1 at 16-29.   On May 15, 2017,

23   Rite Aid removed the case to federal court on the basis of

24   diversity jurisdiction.      Notice of Removal at 3.

25         On March 5, 2019, Rite Aid moved for summary judgment on all

26   six causes of action.      Mot., ECF No. 16-1.   Tenerelli opposed the
27   motion.     Opp’n, ECF No. 17.

28   ///
                                         4
1                              II.   OPINION

2        A.   Age Discrimination

3        To defeat a claim of age discrimination on a motion for

4    summary judgment, an employer must show that (1) the plaintiff

5    could not establish one of the elements of his FEHA claim or

6    (2) there was a legitimate, nondiscriminatory reason for its

7    decision to terminate the plaintiff’s employment.       Lawler v.

8    Montblanc N. Am., LLC, 704 F.3d 1235, 1242 (9th Cir. 2013)

9    (citing Dep’t of Fair Emp’t & Hous. v. Lucent Techs., Inc.,

10   642 F.3d 728, 745 (9th Cir. 2011)).      If the employer meets its

11   burden, the discharged employee must then raise a triable issue

12   of material fact as to whether the employer’s proffered reason

13   for the termination was mere pretext for unlawful discrimination.

14   Lucent Techs., 642 F.3d at 746.

15            1.     Prima Facie Case

16       Tenerelli carries the initial burden of establishing a prima

17   facie case of age discrimination.      See McDonnell Douglas Corp. v.

18   Green, 411 U.S. 792, 802 (1973).       To state a prima facie age

19   discrimination case under FEHA, Tenerelli must establish that:

20   (1) he was a member of a protected class (i.e., 40 years of age
21   or older); (2) he was performing competently in the position he

22   held; (3) he suffered an adverse employment action, such as

23   termination; and (4) some other circumstance suggests a

24   discriminatory motive.   Santillan v. USA Waste of California,

25   Inc., 853 F.3d 1035, 1043 (9th Cir. 2017).      It is undisputed that

26   Tenerelli has satisfied the first, second, and third elements.
27   Mot. at 12.   The parties also agree there is no direct evidence

28   of age discrimination.   Opp’n at 4.
                                        5
1          Tenerelli has failed to put forward circumstances suggesting

2    a discriminatory motive in his termination.    Roger Ceballos, Rite

3    Aid’s Senior Director of Human Resources, made the decision to

4    terminate Tenerelli based on his admitted comment about shooting

5    a gun in the office.    UF ¶¶ 42-44, 47-49.   Tenerelli never

6    reported any age discrimination to Ceballos.    Id. ¶ 52.     Nor is

7    there any evidence – only pure speculation by Tenerelli – that

8    Ceballos had knowledge of age-related comments directed towards

9    Tenerelli.   Id. ¶¶ 53, 78-83.    “[S]tray remarks that are

10   unconnected to employment decisionmaking” do not support a FEHA

11   discrimination claim.     Harris v. City of Santa Monica, 56 Cal.

12   4th 203, 231 (Cal. 2013).

13             2.    Legitimate, Nondiscriminatory Reason

14         Tenerelli’s claim of age discrimination also fails because

15   Rite Aid has articulated a legitimate, nondiscriminatory reason

16   for the termination.    McDonnell Douglas, 411 U.S. at 802.

17   Tenerelli admitted, in a written statement provided to Rite Aid,

18   to commenting about shooting a gun at work which, even if made in

19   jest and directed at himself, was a violation of Rite Aid’s

20   workplace violence policy and standards of conduct.     UF ¶¶ 42-44,
21   49.   It is undisputed that Tenerelli’s admission to making this

22   comment, along with statements from Christopher Morris and

23   Michelle Jones regarding the comment, served as the basis for

24   Tenerelli’s termination.    UF ¶¶ 32, 35-37, 47-49.

25             3.    Pretext

26         Where an employer provides a legitimate, nondiscriminatory
27   reason for the adverse employment action, the burden shifts back

28   to the employee to show that the employer’s proffered reason was
                                        6
1    simply a pretext for discrimination.    McDonnell Douglas, 411 U.S.

2    at 804.    Tenerelli fails to establish Rite Aid’s reason for

3    terminating him was pretextual.    Indeed, it is undisputed that

4    Rite Aid’s reason for terminating Tenerelli was his admitted

5    statement regarding shooting a gun at work.    UF ¶¶ 35-37, 42-44,

6    47-49.    Tenerelli’s argument that “Mr. Ceballos was not working

7    in a bubble and in fact may have had significant information that

8    would influence his decision to terminate” is pure speculation,

9    and comes nowhere close to the “specific” and “substantial”

10   circumstantial evidence needed to create a genuine issue of

11   material fact as to pretext.    Cornwell v. Electra Cent. Credit

12   Union, 439 F.3d 1018, 1029 (9th Cir. 2006).

13              4.    Conclusion

14       Thus, this Court grants summary judgment to Rite Aid on

15   Tenerelli’s third cause of action for age discrimination under

16   FEHA.    Moreover, to the extent this age discrimination claim is

17   also brought under the ADEA, summary judgment is likewise

18   warranted.   Shelley v. Geren, 666 F.3d 599, 607 (9th Cir. 2012).

19       B.     Retaliation

20       To establish a prima facie case of retaliation a plaintiff
21   must demonstrate (1) he engaged in a protected activity, (2) his

22   employer subjected him to an adverse employment action, and

23   (3) there is a causal link between the two.    Mokler v. Cty. of

24   Orange, 157 Cal. App. 4th 121, 138 (Cal. Ct. App. 2007).

25       Tenerelli alleges he reported, to people he believed to be

26   members of upper management, that, based on certain drug
27   inventory discrepancies, he thought the DEA Form 106s he was

28   filling out and signing had the potential to be inaccurate.
                                       7
1    UF ¶¶ 85, 88.    Setting aside whether that reporting constitutes a

2    protected activity under California Labor Code § 1102.5 (see UF

3    ¶¶ 84-97), the undisputed facts show no causal link between this

4    activity and Tenerelli’s termination.    The decisionmaker on

5    Tenerelli’s termination, Roger Ceballos, was not aware of any

6    concerns Tenerelli raised about allegedly inaccurate DEA Form

7    106s or any other similar reports.    UF ¶¶ 50, 57-58.   Tenerelli’s

8    contention that “Mr. Ceballos is not isolated from others” (Opp’n

9    at 7) is insufficient to create a genuine issue of material fact

10   as to a causal link.

11        Thus, this Court grants summary judgment to Rite Aid on

12   Tenerelli’s second cause of action for retaliation under

13   California Labor Code § 1102.5.    Moreover, to the extent the

14   retaliation claim is brought under the California Whistleblower

15   Protection Act (California Government Code § 8547.8), summary

16   judgment is warranted because Tenerelli was not a state employee.

17   McKinney v. Apollo Grp., Inc., Case No. 07-cv-2373-WQH-CAB, 2010

18   WL 11442914, at *13 (S.D. Cal. Jan. 28, 2010).

19        C.     Wrongful Termination in Violation of Public Policy

20        A claim for wrongful termination in violation of public
21   policy is a derivative claim which “requires a showing that there

22   has been a violation of a fundamental public policy embodied in

23   statute.”   Merrick v. Hilton Worldwide, Inc., 867 F.3d 1139, 1150

24   (9th Cir. 2017).    Because Tenerelli’s age discrimination and

25   retaliation claims fail as a matter of law, his derivative claim

26   of wrongful termination necessarily fails as well.
27        Thus, this Court grants summary judgment to Rite Aid on

28   Tenerelli’s first cause of action.
                                       8
1         D.    Breach of Employment Contract and Breach of Implied

2               Covenant of Good Faith and Fair Dealing

3         “[T]here is a statutory presumption that employment is

4    terminable at will . . .”    Eisenberg v. Alameda Newspapers, Inc.,

5    74 Cal. App. 4th 1359, 1386 (Cal. Ct. App. 1999); Cal. Labor Code

6    § 2922.    Tenerelli argues “it can be inferred” from his 34 years

7    of employment with Rite Aid that he “had a reasonable belief that

8    he would only be terminated for good cause.”     Opp’n at 8.

9    Contrary to Tenerelli’s unsupported assertion, it is undisputed

10   that he was an at-will employee and he never received anything

11   in writing from Rite Aid changing that status.    UF ¶¶ 5, 15.

12   Thus, because Tenerelli was an at-will employee, his breach of

13   contract claim fails as a matter of law.    Guz v. Bechtel Nat.

14   Inc., 24 Cal. 4th 317, 339-344 (Cal. 2000) (agreeing that “an

15   employee’s mere passage of time in the employer’s service, even

16   where marked with tangible indicia that the employer approves the

17   employee’s work, cannot alone form an implied-in-fact contract

18   that the employee is no longer at will.”) (emphasis in original).

19        Moreover, a terminated at-will employee cannot assert a

20   claim for breach of the implied covenant of good faith and fair
21   dealing.   Horn v. Cushman & Wakefield W., Inc., 72 Cal. App. 4th

22   798, 819-820 (Cal. 1999) (affirming dismissal of implied covenant

23   claim by at-will employee because “[w]here there is no underlying

24   contract there can be no duty of good faith arising from the

25   implied covenant”).    As with his breach of contract claim,

26   Tenerelli’s breach of implied covenant claim fails.
27        Thus, this Court grants summary judgment to Rite Aid on

28   Tenerelli’s fourth and fifth causes of action.
                                       9
1        E.      Intentional Infliction of Emotional Distress

2        California recognizes a cause of action for intentional

3    infliction of emotional distress (IIED) when: (1) there is

4    extreme and outrageous conduct by the defendant with the

5    intention of causing, or reckless disregard of the probability of

6    causing, emotional distress; (2) the plaintiff suffers severe or

7    extreme emotional distress; and (3) the defendant’s outrageous

8    conduct is the actual and proximate causation of the emotional

9    distress.    Lawler, 704 F.3d at 1245.

10       Tenerelli’s IIED claim fails as a matter of law.       Tenerelli

11   contends the “combination of the age harassment, the excessive

12   workload, and the stress of trying to protect the company from

13   their own policies built a level of stress that needed to be

14   released” and that his “very mellow release in light of the

15   stressors was to make a single comment” which “lead to the

16   outrageous act of termination.”    Opp’n at 9.   But a termination

17   of employment alone is not sufficient to satisfy the standard for

18   extreme and outrageous conduct.    Janken v. GM Hughes Elecs.,

19   46 Cal. App. 4th 55, 80 (Cal. Ct. App. 1996) (“A simple pleading

20   of personnel management activity is insufficient to support a
21   claim of intentional infliction of emotional distress, even if

22   improper motivation is alleged.”); see also Lawler, 704 F.3d at

23   1245-1246.   Moreover, distress from personnel decisions like the

24   assignment of an excessive workload or termination would fall

25   within the scope of workers’ compensation, not IIED.       Miklosy v.

26   Regents of Univ. of California, 44 Cal. 4th 876, 902 (Cal. 2008).
27       Thus, this Court grants summary judgment to Rite Aid on

28   Tenerelli’s sixth cause of action.
                                       10
1                              III.   ORDER

2        For the reasons set forth above, Defendant’s Motion for

3    Summary Judgment is GRANTED in its entirety.   ECF No. 16.

4

5        IT IS SO ORDERED.

6    Dated:   April 18, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      11
